115 N.H. 672 (1975)
RONALD MOSES
v.
RAYMOND A. HELGEMOE, WARDEN, NEW HAMPSHIRE STATE PRISON
No. 7221.
Supreme Court of New Hampshire
November 28, 1975.
Ronald Moses, pro se, by brief, for the plaintiff.
Warren B. Rudman, attorney general, and James L. Kruse, attorney, by brief, for the defendant.

MEMORANDUM OPINION
The only issue before us is whether the Trial Court (Batchelder, J.) abused its discretion in denying on May 21, 1975, the plaintiff's motions for bail filed on May 13, 1975, and May 21, 1975.
It appears that the plaintiff was convicted in the superior court of aggravated assault on October 23, 1974, and sentenced to the State prison. He took no appeal but filed a habeas corpus petition on December 23, 1974, which petition was pending when the motions for bail were denied.
It is established that the question of bail is discretionary with the court. State v. Booton, 114 N.H. 152, 317 A.2d 18 (1974). The court's action will not be disturbed except on evidence of a compelling nature. See State v. Hutton, 107 N.H. 426, 428, 223 A.2d 416, 417 (1966).
The record before us discloses no evidence sufficient to warrant reversal of the trial court's rulings.
Plaintiff's exceptions overruled.